TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00725-CV


                                           J. T., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




              FROM THE 433RD DISTRICT COURT OF COMAL COUNTY,
         NO. C2013-0575D, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING


                                             ORDER


PER CURIAM

               Appellant J. T. filed his notice of appeal on November 18, 2015. The appellate

record was complete November 30, 2015, making appellant=s brief due December 21, 2015. On

December 15, 2015, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.          See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant=s brief no later than January 4, 2016. If the brief is not filed by that date,

counsel may be required to show cause why she should not be held in contempt of court.

               It is ordered on December 18, 2015.
Before Justices Puryear, Goodwin and Bourland